Citation Nr: 0637763	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a separate 10 percent rating for the service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

In the present appeal, the RO has characterized the issue as 
one of clear and unmistakable error in the RO's determination 
to not assign separate 10 percent ratings for tinnitus in 
each ear.  It is clear, however, that the veteran is not 
claiming such error in any final decision but is instead 
asserting that the March 2003 decision was incorrect in not 
assigning such a rating.  

Accordingly, the Board will thus address the issue as one of 
whether a separate 10 percent evaluation should be assigned 
on the basis of bilateral tinnitus.  



FINDING OF FACT

The service-connected tinnitus is already assigned a 10 
percent rating in accordance with the provisions of 
Diagnostic Code (DC) 6260.  



CONCLUSION OF LAW

The claim for a separate 10 percent rating for the service-
connected tinnitus must be denied by operation of law.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  The 
resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability evaluations for the service-
connected tinnitus.  

Initially, the Board notes that the veteran is already 
assigned a 10 percent rating for the service-connected 
tinnitus under the applicable criteria.  Furthermore, 
regardless of whether the tinnitus is characterized as being 
unilateral or bilateral, the outcome of this appeal would not 
change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


Analysis

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 23, 2003, versions 
of DC 6260 required that VA assign separate 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The specific claims affected by the stay essentially included 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
DC 6260.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  

The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre- 2003 version of DC 6260 asserted 
by the veteran's representative must be rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without legal merit, and the 
claim for a separate 10 percent evaluation for the service-
connected tinnitus must be denied in this case.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  



ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


